DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 03/24/2021.  	Claims 1-19 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 03/24/2021 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/25/2021 and 03/01/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 03/25/2021 and 03/01/2022 are attached to this office action. 
Double Patenting
4.	Claims 1-19 of this application is patentably indistinct from claims 1-20 of Application No. 16/459,373. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,999,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose a method, system and non-transitory computer-readable storage medium for managing data stream identity. The method of claim 1, the system of claim 10 and the non-transitory computer-readable storage medium of claim 19 include the same limitations of the method of claim 1, the system of claim 10 and the non-transitory computer-readable storage medium of claim 19 disclosed in U.S. Patent No. 10,999,067. 
Likewise regarding dependent claims:
Claims 2-9 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11-18 of U.S. Patent No. 10,999,067.

As indicated in the table below, these dependent claims of the instant application are anticipated by the corresponding claims of U.S. Patent No. 10,999,067, because the subject matter claimed in the following dependent claims of the instant application is fully disclosed and covered by the corresponding claims of US Patent No. 10,999,067.

Instant application. Application No. 17/211,684
U.S. Patent No. 10,999,067
Claim 1: analyzing ownership information regarding a data stream to identify at least one owner; 
filtering the data stream to identify at least one portion that is associated with the identified owner; 
assigning a unique identifier to the identified portion; 
storing the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner; and 
controlling access to the identified portion based on settings set by the identified owner.

Claim 1: analyzing a data stream to identify ownership information within the data stream, wherein the ownership information includes an identified owner of the data stream, and wherein analyzing the data stream comprises comparing owner image data found within the data stream to an image database that includes image data of one or more known entities;
filtering the data stream to identify at least one portion that is associated with the identified owner;
assigning a unique identifier to the identified portion associated with the identified owner;
storing the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner; and
controlling access to the identified portion based on settings set by the identified owner.
Claim 2: wherein the unique identifier is a private key.
Claim 2: wherein the unique identifier is a private key
Claim 3: wherein the private key is based on public key infrastructure (PKI).
Claim 3: wherein the private key is based on public key infrastructure (PKI).
Claim 4: wherein controlling access to the identified portion includes encrypting the identified portion.
Claim 4: wherein controlling access to the identified portion includes encrypting the identified portion.
Claim 5: further comprising generating the unique identifier.
Claim 5: further comprising generating the unique identifier.
Claim 6: further comprising registering the identified owner in association with entity identification information in memory, wherein the unique identifier is generated upon registration.
Claim 6: further comprising registering the identified owner in association with entity identification information in memory, wherein the unique identifier is generated upon registration.
Claim 7: wherein the identified owner is not associated with entity identification information in memory, and wherein the unique identifier is a nonce identifier.
Claim 7: wherein the identified owner is not associated with entity identification information in memory, and wherein the unique identifier is a nonce identifier.

Claim 8: wherein the identified owner is associated with a plurality of different portions within the data stream.
 
Claim 8: wherein the identified owner is associated with a plurality of different portions within the data stream.
Claim 9: wherein at least one portion associated with the identified owner is further associated with at least one other owner.
Claim 9: wherein at least one portion associated with the identified owner is further associated with at least one other owner.
Claim 10: a communication interface that receives a data stream over a communication network; 
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: analyzes ownership information regarding a data stream to identify at least one owner, 
filters the data stream to identify at least one portion that is associated with the identified owner, and 
assigns a unique identifier to the identified portion; and 
memory that stores the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner, 
wherein the processor controls access to the identified portion based on settings set by the identified owner.
Claim 10: a communication interface that receives a data stream over a communication network;
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor:
analyzes a data stream to identify ownership information within the data stream, wherein the ownership information includes an identified owner of the data stream, and wherein analyzing the data stream comprises comparing owner image data found within the data stream to an image database that includes image data of one or more known entities,
filters the data stream to identify at least one portion that is associated with the identified owner, and
assigns a unique identifier to the identified portion associated with the identified owner; and
memory that stores the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner,
wherein the processor controls access to the identified portion based on settings set by the identified owner.
Claim 11: wherein the unique identifier is a private key.
Claim 11: wherein the unique identifier is a private key
Claim 12: wherein the private key is based on public key infrastructure (PKI).
Claim 12: wherein the private key is based on public key infrastructure (PKI).
Claim 13: wherein the processor controls access to the identified portion by encrypting the identified portion.
Claim 13: wherein the processor controls access to the identified portion by encrypting the identified portion.

Claim 14: wherein the processor further generates the unique identifier.
Claim 14: wherein the processor further generates the unique identifier.

Claim 15: wherein the processor further registers the identified owner in association with entity identification information in memory, and wherein the unique identifier is generated upon registration.
Claim 15: wherein the processor further registers the identified owner in association with entity identification information in memory, and wherein the unique identifier is generated upon registration.
Claim 16: wherein the identified owner is not associated with entity identification information in memory, and wherein the unique identifier is a nonce identifier.
Claim 16: wherein the identified owner is not associated with entity identification information in memory, and wherein the unique identifier is a nonce identifier.
Claim 17: wherein the identified owner is associated with a plurality of different portions within the data stream.
Claim 17: wherein the identified owner is associated with a plurality of different portions within the data stream.
Claim 18: wherein at least one portion associated with the identified owner is further associated with at least one other owner.
Claim 18: wherein at least one portion associated with the identified owner is further associated with at least one other owner.
Claim 19: analyzing ownership information regarding a data stream to identify at least one owner; 
filtering the data stream to identify at least one portion that is associated with the identified owner; 
assigning a unique identifier to the identified portion; 
storing the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner; and 
controlling access to the identified portion based on settings set by the identified owner.
Claim 19: analyzing a data stream to identify ownership information within the data stream, wherein the ownership information includes an identified owner of the data stream, and wherein analyzing the data stream comprises comparing owner image data found within the data stream to an image database that includes image data of one or more known entities;
filtering the data stream to identify at least one portion that is associated with the identified owner;
assigning a unique identifier to the identified portion associated with the identified owner;
storing the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner; and
controlling access to the identified portion based on settings set by the identified owner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2005/0025316 A1 to Pelly, (hereinafter, “Pelly”) in view of US Patent No. US 8,990,574 B1 to Priyadarshi, (hereinafter, “Priyadarshi”) and in further view of US Pub No. US 2018/0211115 A1 to Klein, (hereinafter, “Klein”), as disclosed in IDS on 03/25/2021.

As per claims 1, 10 and 19, Pelly teaches a method, a system, and a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for managing data stream identity for managing data stream identity, respectively, the system comprising: 
a communication interface that receives a data stream over a communication network (Pelly, para. [0052] “the connection between the removable memory device and the equipment may be via a physical connection or a wireless interface. The removable memory device may comprise a data processing module operable to perform encryption of the input data content to generate content access control data.’); 
a processor that executes instructions stored in memory (Pelly, para. [0102] “The above-described techniques may be implemented at least in part by computer program(s) running on data processor devices within the recording/reproduction equipment or on the RMD (respective removable memory devices)”), wherein execution of the instructions by the processor, the method comprising: 
analyzing ownership information regarding a data stream to identify at least one owner (Pelly, para. [0048] “The CEKs are generated according to a binary tree encryption scheme as described in detail below with reference to FIG. 8 and are updated on a regular basis, e.g. every 10 seconds, so that different portions of encrypted information content correspond to different subsets of the CEKs. This allows for selective accessibility of the decrypted information content.” And para. [0058] “FIG. 3 schematically illustrates a reproduction process that occurs in the playback device 120 according to the present technique. The symmetrically encrypted compressed information content and asymmetrically encrypted CEKs are read from the recording medium 140 and supplied to a decryption engine 310. The authorised user (identified owner) has inserted the RMD in the RMD interface 122 of the playback device and the decryption engine 310 accesses the private key stored thereon to decrypt at least a portion of the AV content. The portion of the AV content (for example a certain subset of frames, shots or scenes) that is accessible to the authorised user depends upon the subset of CEKs that was encrypted using their public key and stored on the recording medium.”); 
filtering the data stream to identify at least one portion that is associated with the identified owner (Pelly, para. [0058] “The portion of the AV content (for example a certain subset of frames, shots or scenes) that is accessible to the authorised user depends upon the subset of CEKs that was encrypted using their public key and stored on the recording medium…A data package 328 is recorded to disk 140 along with the decrypted information content. The data package 328 details the access permissions as held by the users in the source data package. When a user, who may or may not be the user who has recorded the decrypted content to disk, attempts to access the information content stored on the disk, that user may have permission to access at least some of the content that has been de-protected and recorded in the de-protected format”); 
storing the identified portion in memory in association with the assigned unique identifier and information regarding the identified owner (Pelly, para. [0049] “each user and/or user group is provided with a secure removable memory device 130 that stores a user directory, which lists for each of a plurality of users and a public key that can be used to encrypt a subset of CEKs. In alternative embodiments the memory device on which the public keys and/or private keys are stored may be fixed (e.g. in the camera) rather than removable. Thus the user has access to the portion of the information content to which the subset of CEKs correspond. The removable memory device (RMD) also stores a private key for the user or user group to whom the RMD belongs.”); and 
controlling access to the identified portion based on settings set by the identified owner (Pelly, para. [0073] “FIG. 11B schematically illustrates a data access package 1150, which is included in a set of content access control data that is stored on the recording medium. More than one data access package may be recorded on the recording medium. Each data access package 1150 relates to a single piece of data content (for example a sequence of video images recorded by a given camera operator) and lists all of the information required by every authorised user or user group who has been granted some level of access to that piece of data content. Each authorised user or user group can access a portion of the encrypted information content that is recorded on the recording medium together with the content access control data determined by the access level available through their respective private keys. The data access package also lists the number of levels of the binary tree (see FIG. 8) for the corresponding piece of data content (i.e. the minimum number of levels is used to cover the entire frame range of the particular piece of content). The data access package comprises: a deprotected section 1152, a medium identifier keys section 1154; a primary access section 1156; a first access section 1160 and a second access section 1170. The data access package may comprise a plurality of access sections.”).

Pelly teaches all the limitations of claims 1, 10 and 19 above, however fails to explicitly teach, but Priyadarshi teaches: 

assigning a unique identifier to the identified portion (Priyadarshi, col. 6 lines 24-41 “At step (434), display/receiver (405) detects that the incoming audio/video data stream contains an in-band authentication request and authentication structure, then creates a hash of a portion of said authentication data structure (e.g., verifies the integrity of the received blob, public key, and signature block), and encrypts the hash using a private key associated with display/receiver (405) to generate its own signature block.”); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Priyadarshi’s secure device authentication protocol into Pelly’s access control method for digital content, with a motivation to securely and uniquely identify a device (Priyadarshi, col. 5 lines 20-24). 
The combination of Pelly and Priyadarshi teach all the limitations of claims 1, 10 and 19 above, however fails to explicitly teach, but Priyadarshi teaches: 

based on settings set by the identified owner (Klein, para. [0028] “the end user can also access a web and/or a mobile application 136, 138 to view video clips, stream videos, receive alerts and notifications, search for and purchase security and surveillance services from one or more monitoring service providers 130, conduct onboarding and credentialing for monitoring service providers, manage subscription for monitoring service providers, set user preferences and settings, and customize user-specific security needs. Furthermore, users and/or monitoring service providers 130 can manage, access, and control hardware resources and surveillance data from an end user terminal via the web application 136, the mobile application 138, and/or other software applications. In various embodiments, the end user terminal can comprise general purpose computers such as desktop computers 142 and/or mobile devices 140.” And para. [0038] “The API services further comprise data encryption API 214 for managing PKI to ensure that only authorized MSPs have access to video and sensor stream from the cloud services 146 for a specified amount of time or the subscription period.” And para. [0041] “During the subscription period, the selected MSP is granted access to surveillance data 134, which comprises sensor fusion and video and sensor stream. The selected MSP can receive live video and sensor stream, and/or sensor fusion subscription corresponding to the property that it is monitoring from the cloud services 146, wherein the cloud services 146 can sort and consolidate sensor data and video feed received from respective SOCs 114A-114N. Each stream is available to the selected MSP for a set time limit or for the duration of a subscription period via a PKI-based authentication protocol.”);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein’s total property intelligence system into Priyadarshi’s secure device authentication protocol and Pelly’s access control method for digital content, with a motivation to automatically deploy security measures and/or recommend courses of action using a rules engine that can be configured to client-specific or user-specific security needs (Klein, para. [0007]). 

As per claims 2 and 11, the combination of Pelly, Priyadarshi and Klein teach the method of claim 1 and the system of claim 10, respectively, wherein the unique identifier is a private key (Priyadarshi, col. 5 lines 17-21 “The InfoFrame (310) is securely signed by the display device using any of numerous trusted techniques known to those skilled in the art (such as RSA signing), allowing the Source device to ensure that the signature securely and uniquely identifies the display device.” and col. 6 lines 24-41 “At step (434), display/receiver (405) detects that the incoming audio/video data stream contains an in-band authentication request and authentication structure, then creates a hash of a portion of said authentication data structure (e.g., verifies the integrity of the received blob, public key, and signature block), and encrypts the hash using a private key associated with display/receiver (405) to generate its own signature block.”).

As per claims 3 and 12, the combination of Pelly, Priyadarshi and Klein teach the method of claim 2 and the system of claim 11, respectively, wherein the private key is based on public key infrastructure (PKI) (Priyadarshi, col. 6 lines 21-24 “At part of step 431, the authentication data structure (e.g., “blob”) may be signed with the PKI private key associated with the transmitter (402).”).

As per claims 4 and 13, the combination of Pelly, Priyadarshi and Klein teach the method of claim 2 and the system of claim 11, respectively, wherein controlling access to the identified portion includes encrypting the identified portion (Pelly, para. [0073] “FIG. 11B schematically illustrates a data access package 1150, which is included in a set of content access control data that is stored on the recording medium. More than one data access package may be recorded on the recording medium. Each data access package 1150 relates to a single piece of data content (for example a sequence of video images recorded by a given camera operator) and lists all of the information required by every authorised user or user group who has been granted some level of access to that piece of data content. Each authorised user or user group can access a portion of the encrypted information content that is recorded on the recording medium together with the content access control data determined by the access level available through their respective private keys.” And para. [0092] “If an existing user gives the new user permission to existing content then the new user can be added to the access data package associated with that existing information content. This is achieved by encrypting the subset of the CEKs associated with the existing content to which the new user is to be given access using the public key of the new user and adding those encrypted CEKs to the existing access data package.”)

As per claims 5 and 14, the combination of Pelly, Priyadarshi and Klein teach the method of claim 1 and the system of claim 10, respectively, further comprising generating the unique identifier (Priyadarshi, col. 5 lines 17-21 “The InfoFrame (310) is securely signed by the display device using any of numerous trusted techniques known to those skilled in the art (such as RSA signing), allowing the Source device to ensure that the signature securely and uniquely identifies the display device.” and col. 6 lines 24-41 “At step (434), display/receiver (405) detects that the incoming audio/video data stream contains an in-band authentication request and authentication structure, then creates a hash of a portion of said authentication data structure (e.g., verifies the integrity of the received blob, public key, and signature block), and encrypts the hash using a private key associated with display/receiver (405) to generate its own signature block.”).

As per claims 6 and 15, the combination of Pelly, Priyadarshi and Klein teach the method of claim 5 and the system of claim 14, respectively, further comprising registering the identified owner in association with entity identification information in memory, wherein the unique identifier is generated upon registration (Klein, para. [0041] “During the subscription period, the selected MSP is granted access to surveillance data 134, which comprises sensor fusion and video and sensor stream. The selected MSP can receive live video and sensor stream, and/or sensor fusion subscription corresponding to the property that it is monitoring from the cloud services 146, wherein the cloud services 146 can sort and consolidate sensor data and video feed received from respective SOCs 114A-114N. Each stream is available to the selected MSP for a set time limit or for the duration of a subscription period via a PKI-based authentication protocol. Thus, the selected MSP cannot receive video and sensor stream and/or sensor fusion subscription if the subscription period is over. The data 134 that is transmitted from the cloud services 146 is encrypted 304 with a public key 308 that can be stored in a blockchain 312. Additionally, the blockchain 312 can be a repository for PKI certificates. The encrypted data 134A can be decrypted 306 with a private key 310 available to the MSP.”).

As per claims 8 and 17, the combination of Pelly, Priyadarshi and Klein teach the method of claim 1 and the system of claim 10, respectively, wherein the identified owner is associated with a plurality of different portions within the data stream (Pelly, para. [0046] “The system provides selective access to encrypted content stored on the storage medium. 140 so that different users and/or user groups may be granted access to different portions of the decrypted information content.”).

As per claims 9 and 18, the combination of Pelly, Priyadarshi and Klein teach the method of claim 1 and the system of claim 10, respectively, wherein at least one portion associated with the identified owner is further associated with at least one other owner (Pelly, para. [0049] “each user and/or user group is provided with a secure removable memory device 130 that stores a user directory, which lists for each of a plurality of users and a public key that can be used to encrypt a subset of CEKs. In alternative embodiments the memory device on which the public keys and/or private keys are stored may be fixed (e.g. in the camera) rather than removable. Thus the user has access to the portion of the information content to which the subset of CEKs correspond. The removable memory device (RMD) also stores a private key for the user or user group to whom the RMD belongs.”).

6.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelly in view of Priyadarshi and Klein, as disclosed above, and in further view of US Pub No. US 2018/0287789 A1 to Sridharan, (hereinafter, “Sridharan”), as disclosed in IDS on 03/25/2021.

As per claims 7 and 16, the combination of Pelly, Priyadarshi and Klein teach the method of claim 5 and the system of claim 14, respectively, however fail to explicitly teach, but Sridharan teaches: wherein the identified owner is not associated with entity identification information in memory, and wherein the unique identifier is a nonce identifier (Sridharan, para. [0014] “a BEK (block encryption key) may be generated that can greatly improve security of data (e.g., data stored within a data lake service), while keeping performance (e.g., of the data lake service) high. Additionally, generating BEK's in this way may allow for decoupling customer keys (e.g., DEK's) used for deriving encryption keys and system keys (e.g., BEK's) that are used for performing the actual encryption. Decoupling customer keys and system keys may allow for greater protection of both keys (i.e., both the DEK and the BEK), while also allowing for greater protection of encrypted data.” And para. [0015] “BEK's may be discarded after use, thus making it even more difficult for an attacker to gain access to encryption keys (i.e., BEK's), as an attacker would have to be able to derive encryption keys. Randomly generated nonces that are used as inputs for deriving encryption keys may further allow for greater protection against an attacker being able to derive encryption keys.” And para. [0051] “for each append block of data and in response to the received data operation, the method 300 may include accessing one or more key derivation parameters associated with deriving a block encryption key for a given append block of data (Act 320). Such key derivation parameters may include one or more of a DEK of a given user, a GUID (or other unique identifier) of the extent of the given append block, an append block number (e.g., an offset that can be used to identify a particular append block within an extent), and any other header information of the DEK and/or the append block to be authenticated. The method 300 may also include generating a random key derivation nonce (KDN). For instance, a random key derivation nonce may be randomly generated for each append block of data to be encrypted. As such, the generated key derivation nonce may be included in the key derivation parameters accessed to derive a block encryption key.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sridharan’s encryption using multi-level encryption key derivation into Klein’s total property intelligence system, Priyadarshi’s secure device authentication protocol and Pelly’s access control method for digital content, with a motivation for greater protection against an attacker being able to derive encryption keys (Sridharan, para. [0005]). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180139210 A1 – Access control and identification of user devices.
US 20180121663 A1 – Sharing protection for screen and content sharing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437